Citation Nr: 0023866
Decision Date: 09/08/00	Archive Date: 11/03/00

DOCKET NO. 98-07 159               DATE SEP 08 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an increased rating for residuals of a revised
septorhinoplasty, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

INTRODUCTION

The veteran served on active duty from August 1968 to March 1970.
This matter comes on appeal from an October 1995 rating decision by
the Los Angeles, California, VA Regional Office.

FINDINGS OF FACT

Residuals of a revised septorhinoplasty include difficulty
breathing, bilateral nasal obstruction, approximately 50% on the
right side and 60% on the left side, permanent discharge from the
nose, scars at the nasal alae bilaterally due to the previous
surgeries hypervascularity, slight irregularity with minimal
sinking over the right nasal ala, as compared with the left nasal
ala, and considerable, thickened, scar tissue in the nares
bilaterally.

CONCLUSION OF LAW

An evaluation greater than 10 percent for residuals of a revised
septorhinoplasty is not warranted. 38 U.S.C.A. 1155, 5107; 38
C.F.R. 4.97, Diagnostic Code 6502 (effective prior to and as of
October 7, 1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.

Disabilities must be reviewed in relation to their history. 38
C.F.R. 4.1. Other applicable, general policy considerations are:
interpreting reports of examination in light of the whole recorded
history, reconciling the various reports into a consistent picture
so that the current rating may accurately reflect the elements of
disability, 38 C.F.R. 4.2; resolving any reasonable doubt regarding
the degree of disability in favor of the claimant, 38 C.F.R. 4.3;
where there is a question as to which of two evaluations apply,
assigning a higher of the two where the disability picture more
nearly approximates the criteria for the next higher rating, 38
C.F.R. 4.7; and, evaluating functional impairment on the basis of
lack of usefulness, and the effects of the disabilities upon the
person's ordinary activity, 38 C.F.R. 4.10. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991).

- 2 -

In general, the degree of impairment resulting from a disability is
a factual determination and generally the Board's primary focus in
such cases is upon the current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown,
6 Vet. App. 396, 402 (1994).

Prior to October 7, 1996, traumatic deflection of the nasal septum
with marked interference with breathing space was assigned a 10
percent evaluation. Effective October 7, 1996, traumatic deviation
of the nasal septum with 50 percent obstruction of the nasal
passage on both sides or complete obstruction on one side warrants
a 10 percent evaluation. 38 C.F.R. 4.97, Diagnostic Code 6502.

Analysis

Service connection for residuals of nasal trauma was granted in a
rating decision in January 1972, evaluated as noncompensable. In
March 1994, the assigned evaluation was increased to 10 percent,
effective October 29, 1992. The current appeal stems from a routine
review examination conducted in July 1995. Subsequent examinations
were performed by VA or at the behest of VA, in April 1996,
December 1997, and September 1998. Nasal reconstruction surgery was
performed at VA facilities in February 1973, June and November
1993, and March 1995.

The September 1998 examination was conducted by a fee-basis
specialist. His report notes that in 1968, while in training in
Pendleton, California, the veteran sustained a broken nose when the
stock of his weapon forced up into his face as the result of the
drill instructor striking his weapon. No specific medical treatment
was required at that time. In 1969 his nose was 'broken" for the
second time while in service in Vietnam. A mortar canister struck
him in the nose when it was ejected. He had immediate medical
attention at that time, but had no other significant medical care
until after his discharge in 1970. In 1971, the veteran had surgery
on his nose due to a deviated septum. At that time, the cartilage
was removed.

- 3 -

Following this surgery the veteran subsequently had loss of his
nose structure, in that his nose nearly totally flattened out.
Following that, he had at least three to four attempts at repairing
his nose, and those were only partially successful. After each of
these surgical repairs, the veteran developed considerable scar
tissue. These surgeries required cartilage removed from behind his
ears bilaterally for one surgical repair, and the last surgical
repair and the most successful one used cartilage from the chest
wall.

In September 1998, the veteran complained of difficulty breathing
through his nose, although he states that he can get some air
through his nose. His medications included a steroid nasal spray,
which he used on a daily basis, and saline nasal rinses, which he
also accomplished on a daily basis. The veteran stated that
difficulty breathing made it extremely difficult for him to do any
significant work.

Objectively, there is nasal obstruction present bilaterally,
approximately 50% obstruction on the right side and 60% on the left
side. There does not appear to be any sinus congestion or
tenderness present. There is some permanent discharge from the
nose, which the veteran describes as slight and crusty, more on the
left than right. On examination of the nose, there are scars at the
nasal alae bilaterally due to the previous surgeries. There is
hypervascularity over the nose, extending from just below the
bridge down to the tip of the nose. There is slight irregularity
with minimal sinking over the right nasal ala, as compared with the
left nasal ala. There was considerable, thickened, scar tissue in
the nares bilaterally. The nose is markedly firm to touch,
consistent with the extensive scar tissue.

The 10 percent rating for the disability at issue, which has been
in effect since 1992, is the maximum provided by the rating
schedule, both under the criteria in effect prior to and as of
October 7, 1996.

Under 38 C.F.R. 3.321(b)(1) (2000), in the exceptional case where
the schedular evaluations are found to be inadequate, the Under
Secretary for Benefits or the Director, Compensation and Pension
Service, upon field station submission, is authorized to approve on
the basis of the criteria set forth in this paragraph an

- 4 -

extraschedular evaluation commensurate with the average earning
capacity impairment due exclusively to the service-connected
disability or disabilities. The governing norm in these exceptional
cases is a finding that the case presents such an exceptional or
unusual disability picture with such related factors as marked
interference with employment or frequent periods of hospitalization
as to render impractical the application of the regular schedular
standards. In the present case, although the veteran has undergone
several surgical procedures for nasal obstruction, the most recent
was in March 1995. The veteran has asserted that his breathing
difficulties have affected his ability to work, but the evidence of
record discloses that he has otherwise reported that he last worked
full-time in 1989 due to post-traumatic stress disorder and that a
total rating based on individual unemployability has been assigned
primarily due to that condition. No corrobative evidence of marked
interference with employment has been submitted. Therefore,
referral of the issue in question for a possible extraschedular
evaluation is not warranted. Shipwash v. Brown, 8 Vet. App. 218,
227 (1995).

The Board notes that service connection has been granted for nasal
disfigurement, assigned a separate 10 percent evaluation.
Accordingly, an increase in the present 10 percent evaluation
provided for residuals of a revised septorhinoplasty is not in
order. The evidence is not so evenly balanced that there is doubt
as to any material issue.

ORDER

An increased rating for residuals of a revised septorhinoplasty is
denied.

WAYNE M. BRAEUER
Member, Board of Veterans' Appeals

- 5 -




